Citation Nr: 0332212	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to permanency of a total rating for service 
connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty, 
including from July 1967 to April 1969.  A reported period of 
active duty service from November 1975 to January 1976 has 
not been verified.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision by the  Salt Lake City, Utah, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the veteran was notified of the VCAA and how it applies 
to his present appeal by correspondence dated in October 
2001.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In a subsequent decision the Federal 
Circuit also invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).  It 
was noted that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

Although the veteran submitted statements from a VA nurse and 
a VA substance abuse counselor who expressed opinions that he 
should be considered totally and permanently disabled, the 
statements provide no rationale as to why the disorder was 
considered to be total and permanent.  The opinions of record 
from psychiatrists who have evaluated the veteran do not 
indicate whether or not his impairment is permanent.  The 
record also shows the veteran receives ongoing VA treatment, 
and that the RO last obtained treatment records in July 2001.  
Furthermore, the veteran's January 2000 correspondence 
indicates records pertinent to the present claim may exist in 
a VA vocational rehabilitation file.  Therefore, that file 
must be obtained prior to appellate review.

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
38 C.F.R. § 3.340(a).  Permanence of total disability exists 
when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  Diseases and 
injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  The age of the disabled person may be 
considered in determining permanence.  38 C.F.R. § 3.340(b).  

For the purposes of VA benefits under chapters 35 and 36, 
title 38, of the United States Code, the term "total 
disability permanent in nature" means any disability rated 
total for the purposes of disability compensation which is 
based upon an impairment reasonably certain to continue 
throughout the life of the disabled person.  38 U.S.C.A. 
§ 3501(a)(8).  In the context of a nonservice-connected 
disability pension claim the United States Court of Appeals 
for Veterans Claims (Court) held that a permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  See Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, including that one year is provided 
for response.  

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for PTSD 
since July 2001.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources.

3.  The RO should obtain and associate 
with the appellate record the veteran's 
VA vocational rehabilitation claims 
folder.

4.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to ascertain the present 
nature and severity of his service-
connected PTSD.  The veteran's claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
provide a detailed account of all present 
psychiatric manifestations and should 
specify which symptoms are associated 
with the service-connected disorder.  The 
examiner should reconcile any opinion 
provided with the other evidence of 
record, and comment upon the extent to 
which the service-connected disability 
impairs the veteran's occupational and 
social functioning (specifically 
including whether any total impairment is 
considered permanent in nature).  The 
examiner should explain the rationale for 
any opinion given.

5.  The RO should then review the issue 
on appeal, with consideration of all 
applicable laws and regulations.  If it 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA in keeping with the holdings of the 
Federal Circuit in DAV and PVA, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


